Confidential

 

Exhibit 10.7



 

INVESTOR AGREEMENT

By and Between

REGENERON PHARMACEUTICALS, INC.

AND

ALNYLAM PHARMACEUTICALS, INC.

 

Dated as of APRIL 8, 2019

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

1.Definitions1

2.Registration Rights7

 

2.1

Required Registration7

 

 

2.2

Company Registration9

 

 

2.3

Underwritten Registration Required; Priority in Underwritten Offering9

 

 

2.4

Priority in Required Registration10

 

 

2.5

Revocation of Required Registration11

 

 

2.6

Effective Required Registrations11

 

 

2.7

Continuous Effectiveness of Registration Statement12

 

 

2.8

Obligations of the Company12

 

 

2.9

Furnish Information15

 

 

2.10

Expenses15

 

 

2.11

Indemnification15

 

 

2.12

SEC Reports17

 

 

2.13

Assignment of Registration Rights18

 

3.Restrictions on Beneficial Ownership18

 

3.1

Standstill18

 

4.Restrictions on Dispositions20

 

4.1

Lock-Up20

 

 

4.2

Sale Limitations20

 

 

4.3

Certain Tender Offers20

 

 

4.4

Offering Lock-Up21

 

5.Voting Agreement21

 

5.1

Voting of Securities21

 

 

5.2

Certain Extraordinary Matters22

 

 

5.3

Quorum23

 

6.Termination of Certain Rights and Obligations23

 

6.1

Termination of Registration Rights23

 

 

6.2

Termination of Standstill Agreement23

 

 

6.3

Termination of Restrictions on Dispositions24

 

 

6.4

Termination of Voting Agreement24

 

 

6.5

Termination of the Offering Lock-Up25

 

 

6.6

Effect of Termination25

 

7.Miscellaneous25

 

7.1

Governing Law; Submission to Jurisdiction25

 

 

7.2

Waiver26

 

 

7.3

Notices26

 

 

7.4

Entire Agreement26

 

i

--------------------------------------------------------------------------------

 

 

7.5

Amendments26

 

 

7.6

Headings; Nouns and Pronouns; Section References26

 

 

7.7

Severability27

 

 

7.8

Assignment27

 

 

7.9

Successors and Assigns27

 

 

7.10

Counterparts27

 

 

7.11

Third Party Beneficiaries27

 

 

7.12

No Strict Construction27

 

 

7.13

Remedies27

 

 

7.14

Specific Performance27

 

 

7.15

No Conflicting Agreements28

 

 

 

Exhibit A – Form of Irrevocable Proxy
Exhibit B - Notices

 

ii

--------------------------------------------------------------------------------

 

 

INVESTOR AGREEMENT

THIS INVESTOR AGREEMENT (this “Agreement”) is made as of April 8, 2019, by and
between Regeneron Pharmaceuticals, Inc. (the “Investor”), a New York corporation
with its principal place of business at 777 Old Saw Mill River Road, Tarrytown,
New York 10591, and Alnylam Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation with its principal place of business at 300 Third Street, Cambridge,
Massachusetts 02142.

WHEREAS, the Stock Purchase Agreement, dated as of April 8, 2019 by and between
the Investor and the Company (the “Purchase Agreement”) provides for the
issuance and sale by the Company to the Investor, and the purchase by the
Investor, of shares (the “Purchased Shares”) of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), or the Company’s Series A Redeemable
Convertible Preferred Stock, par value $0.01 per share (the “Preferred Stock”);
and

WHEREAS, as a condition to consummating the transactions contemplated by the
Purchase Agreement, the Investor and the Company have agreed upon certain rights
and restrictions as set forth herein with respect to the Purchased Shares and
other securities of the Company beneficially owned by the Investor and its
Affiliates, and it is a condition to the execution of the Purchase Agreement
that this Agreement be executed and delivered by the Investor and the Company.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Definitions

.  As used in this Agreement, the following terms shall have the following
meanings:

(a)“Acquisition Proposal” shall have the meaning set forth in Section 3.1(c).

(b)“Affiliate” shall mean, with respect to any Person, another Person which
Controls, is Controlled by or is under common Control with such Person.  For the
purposes of this Agreement, in no event shall the Investor or any of its
Affiliates be deemed Affiliates of the Company or any of its Affiliates, nor
shall the Company or any of its Affiliates be deemed Affiliates of the Investor
or any of its Affiliates.

(c)“Affiliate Irrevocable Proxy” shall have the meaning set forth in Section
5.1.

(d)“Agreement” shall have the meaning set forth in the Preamble to this
Agreement, including all Exhibits attached hereto.

(e)“beneficial owner,” “beneficially owns,” “beneficial ownership” and terms of
similar import used in this Agreement shall, with respect to a Person, have the
meaning set forth in Rule 13d-3 under the Exchange Act (i) assuming the full
conversion into, and exercise and exchange for, shares of Common Stock of all
Common Stock Equivalents

 

--------------------------------------------------------------------------------

 

 

beneficially owned by such Person and (ii) determined without regard for the
number of days in which such Person has the right to acquire such beneficial
ownership.

(f)“Business Day” shall mean a day on which commercial banking institutions in
New York, New York are open for business.

(g)“Change of Control” shall mean, with respect to an entity, any of the
following events: (i) any Person is or becomes the beneficial owner (except that
a Person shall be deemed to have beneficial ownership of all shares that any
such Person has the right to acquire, whether such right which may be exercised
immediately or only after the passage of time), directly or indirectly, of a
majority of the total voting power represented by the capital stock of such
entity; (ii) such entity consolidates with or merges into another corporation or
entity, or any corporation or entity consolidates with or merges into such
entity, other than (A) a merger or consolidation which would result in the
voting securities of the entity outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) a majority of the combined voting power of the voting securities of the
entity or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, (B) a merger or consolidation which would
result in a majority of the board of directors of the combined entity being
comprised of members of the board of directors of the pre-transaction entity
immediately following the consummation of such merger or consolidation, or (C) a
merger or consolidation effected to implement a recapitalization of such entity
(or similar transaction) in which no Person becomes the beneficial owner,
directly or indirectly, of a majority of the total voting power of all shares of
capital stock of such entity or (iii) such entity conveys, transfers or leases
all or substantially all of its assets to any Person other than a wholly owned
Affiliate of such entity.

(h)“Closing” shall have the meaning set forth in the Purchase Agreement.

(i)“Co-Co Collaboration Agreement” shall have the meaning set forth in the
Collaboration Agreement, and as may be amended or modified from time to time
pursuant to the terms of the Collaboration Agreement.

(j)“Collaboration Agreement” shall mean the Master Agreement by and between the
Investor and the Company, dated as of April 8, 2019.

(k)“Common Stock” shall have the meaning set forth in the Preamble to this
Agreement.

(l)“Common Stock Equivalents” shall mean any options, warrants or other
securities or rights convertible into or exercisable or exchangeable for,
whether directly or following conversion into or exercise or exchange for other
options, warrants or other securities or rights, shares of Common Stock.

(m)“Company” shall have the meaning set forth in the Preamble to this Agreement.

2

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

(n)“Control” (including the terms “Controlled by” or “under common Control
with”) shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Without limiting
the generality of the foregoing, a Person shall be deemed to Control another
Person if any of the following conditions is met: (i) in the case of corporate
entities, direct or indirect ownership of more than fifty percent (50%) of the
stock or shares having the right to vote for the election of directors, and (ii)
in the case of non-corporate entities, direct or indirect ownership of more than
fifty percent (50%) of the equity interest with the power to direct the
management and policies of such non-corporate entities.

(o)“Controlled Affiliate” shall mean, with respect to a Person, an Affiliate of
such Person Controlled by such Person.

(p)“Demand Request” shall have the meaning set forth in Section 2.1.

(q)“Disposition” or “Dispose of” shall mean any (i) offer, pledge, sale,
contract to sell, sale of any option or contract to purchase, purchase of any
option or contract to sell, grant of any option, right or warrant for the sale
of, or other disposition of or transfer of any shares of Common Stock, or any
Common Stock Equivalents, including, without limitation, any “short sale” or
similar arrangement, or (ii) swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of shares of Common Stock or Common Stock Equivalents, whether any
such swap or transaction is to be settled by delivery of securities, in cash or
otherwise.

(r)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

(s)“Extraordinary Matter” shall have the meaning set forth in Section 5.2.

(t)“Filing Date” shall mean (i) with respect to any Registration Statement to be
filed on Form S-1 (or any applicable successor form), ninety (90) days after
receipt by the Company of a Demand Request for such Registration Statement and
(ii) with respect to any Registration Statement to be filed on Form S-3 (or any
applicable successor form), thirty (30) days after receipt by the Company of a
Demand Request for such Registration Statement.

(u)“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

(v)“Holders” shall mean (but, in each case, only for so long as such Person
remains an Affiliate of the Investor) the Investor and any Permitted Transferee
thereof, if any, in accordance with Section 2.13.

3

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

(w)“Initiating Holder” shall have the meaning set forth in Section 2.3.

(x)“Interference” shall have the meaning set forth in Section 2.6.

(y)“Investor” shall have the meaning set forth in the Preamble to this
Agreement.

(z)“Irrevocable Proxy” shall have the meaning set forth in Section 5.1.

(aa)“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

(bb)“License Agreement” shall have the meaning set forth in the Collaboration
Agreement, and as may be amended or modified from time to time pursuant to the
terms of the Collaboration Agreement.

(cc)“Lock-Up Securities” shall have the meaning set forth in Section 4.1.

(dd)“Lock-Up Term” shall have the meaning set forth in Section 4.1.

(ee)“Modified Clause” shall have the meaning set forth in Section 7.7.

(ff)“Offeror” shall have the meaning set forth in Section 3.1(c).

(gg)“Other Holders” shall mean any Person having rights to participate in a
registration of the Company’s securities.

(hh)“Permitted Transferee” shall mean an Affiliate of the Investor; provided,
however, that no such Affiliate shall be deemed a Permitted Transferee for any
purpose under this Agreement unless (I) the Permitted Transferee, prior to or
simultaneously with such transfer or assignment, shall have agreed in writing to
be subject to and bound by all restrictions and obligations set forth in this
Agreement, and (II) the Investor shall, within five (5) days prior to such
transfer, furnish to the Company written notice of the name and address of such
Permitted Transferee, details of its status as a Permitted Transferee and
details of the Registrable Securities with respect to which such registration
rights are being assigned.

(ii)“Person” shall mean any individual, limited liability company, partnership,
firm, corporation, association, trust, unincorporated organization, government
or any department or agency thereof or other entity, as well as any syndicate or
group that would be deemed to be a Person under Section 13(d)(3) of the Exchange
Act.

(jj)“Preferred Stock” shall have the meaning set forth in the Preamble to this
Agreement.

4

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

(kk)“Prospectus” shall mean the prospectus forming a part of any Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all amendments (including post-effective amendments) and including
all material incorporated by reference or explicitly deemed to be incorporated
by reference in such prospectus.

(ll)“Purchase Agreement” shall have the meaning set forth in the Preamble to
this Agreement, and shall include all Exhibits attached thereto.

(mm)“Purchased Shares” shall have the meaning set forth in the Preamble to this
Agreement, and shall be adjusted for (i) any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization and (ii) any Common
Stock issued as (or issuable upon the exercise of any warrant, right or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange or in replacement of, the Purchased Shares.

(nn)“registers,” “registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such Registration Statement or document by the SEC.

(oo)“Registrable Securities” shall mean (i) the Purchased Shares (if the
Purchased Shares are Common Stock) or the shares of Common Stock issuable or
issued upon conversion of the Purchased Shares (if the Purchased Shares are
Preferred Stock), in either case together with any shares of Common Stock issued
in respect thereof as a result of any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization and (ii) any Common
Stock issued as (or issuable upon the exercise of any warrant, right or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange or in replacement of, the shares of Common Stock described in clause
(i) of this definition, excluding in all cases, however, (A) any Registrable
Securities if and after they have been transferred to a Permitted Transferee in
a transaction in connection with which registration rights granted hereunder are
not assigned, (B) any Registrable Securities sold to or through a broker or
dealer or underwriter in a public distribution or a public securities
transaction or (C) Registrable Securities eligible for resale pursuant to Rule
144(b)(1)(i) under the Securities Act.  

(pp)“Registration Expenses” shall mean all expenses incurred by the Company in
connection with any Required Registration pursuant to Section 2.1 or the
Company’s compliance with Section 2.8, including, without limitation, all
registration and filing fees, fees and expenses of compliance with securities or
blue sky Laws (including reasonable fees and disbursements of counsel in
connection with blue sky qualifications of any Registrable Securities), expenses
of printing (i) certificates for any Registrable Securities in a form eligible
for deposit with the Depository Trust Company or (ii) Prospectuses if the
printing of Prospectuses is requested by Holders, messenger and delivery
expenses, fees and disbursements of counsel for the Company and its independent
certified public accountants (including the expenses of any management review,
cold comfort letters or any special audits required by or incident to such
performance and compliance), Securities Act liability insurance (if the Company
elects to obtain such insurance), the reasonable fees and expenses of any
special experts retained by the Company in connection with such registration,
fees and expenses of other Persons

5

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

retained by the Company and the reasonable fees and expenses (such fees and
expenses not to exceed [***]) of one (1) counsel for the Holders of Registrable
Securities in each Required Registration, selected by the Holders of a majority
of the Registrable Securities to be included in such Required Registration.  In
addition, the Company will pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit and the fees and
expenses incurred in connection with the listing of the Registrable Securities
to be registered on each securities exchange, if any, on which equity securities
issued by the Company are then listed or the quotation of such securities on any
national securities exchange on which equity securities issued by the Company
are then quoted.

(qq)“Registration Rights Term” shall have the meaning set forth in Section 2.1.

(rr)“Registration Statement” shall mean any registration statement of the
Company under the Securities Act that covers any of the Registrable Securities
pursuant to the provisions of this Agreement, including the related Prospectus,
all amendments and supplements to such registration statement (including
post-effective amendments), and all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
Registration Statement.

(ss)“Required Period” with respect to a Required Registration shall mean the
earlier of (i) the date on which all Registrable Securities covered by such
Required Registration are sold pursuant thereto and (ii) one hundred twenty
(120) days following the first day of effectiveness of the Registration
Statement for such Required Registration, in each case subject to extension as
set forth herein; provided, however, that in no event will the Required Period
expire prior to the expiration of the applicable period referred to in Section
4(a)(3) of the Securities Act and Rule 174 promulgated thereunder; provided,
further, however, that (i) such one-hundred twenty (120) day period shall be
extended for a period of time equal to the period the Holder refrains, at the
request of an underwriter of Common Stock (or other securities) of the Company,
from selling any securities included in such registration, and (ii) in the case
of any registration of Registrable Securities on Form S-3 that are intended to
be offered on a continuous or delayed basis, subject to compliance with
applicable SEC rules, such one hundred twenty (120) day period shall be
extended, if necessary, to keep the Registration Statement effective until the
earlier of such time as all such Registrable Securities registered on such
Registration Statement (A) are sold or (B) may be sold in any three month period
pursuant to Rule 144.

(tt)“Required Registration” shall have the meaning set forth in Section 2.1.

(uu)“Research Term” shall have the meaning set forth in the Collaboration
Agreement, and as may be amended or modified from time to time pursuant to the
terms of the Collaboration Agreement.  

(vv)“SEC” shall mean the United States Securities and Exchange Commission.

6

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

(ww)“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

(xx)“Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities pursuant to this
Agreement.

(yy)“Shares of Then Outstanding Common Stock” shall mean, at any time, the most
recent number of issued and outstanding shares of Common Stock reported by the
Company in the Company SEC Documents (as defined in the Purchase Agreement),
plus shares of Common Stock issuable upon conversion of issued and outstanding
Preferred Stock at such time.

(zz)“Standstill Limit” shall mean thirty percent (30%) of the Shares of Then
Outstanding Common Stock.

(aaa)“Standstill Parties” shall have the meaning set forth in Section 3.1.

(bbb)“Standstill Term” shall have the meaning set forth in Section 3.1.

(ccc)“Third Party” shall mean any Person other than the Investor, the Company or
any of their respective Affiliates.

(ddd)“Underwritten Registration” or “Underwritten Offering” shall mean a
registration in which Registrable Securities are sold to an underwriter for
reoffering to the public.

(eee)“Violation” shall have the meaning set forth in Section 2.11(a).

Registration Rights

.  Effective as of the Closing:

2.1Required Registration

.  If, at any time after the expiration of the Lock-Up Term but no later than
the tenth (10th) anniversary of such expiration (the “Registration Rights
Term”), the Company receives from any Holder or Holders a written request or
requests (each, a “Demand Request”) that the Company file a Registration
Statement under the Securities Act to effect the registration (a “Required
Registration”) of Registrable Securities, the Company shall use all reasonable
efforts to file a Registration Statement covering such Holders’ Registrable
Securities as soon as practicable (and by the applicable Filing Date) and shall
use all reasonable efforts to, as soon as practicable thereafter, effect the
registration of the Registrable Securities to permit or facilitate the sale and
distribution in an Underwritten Offering of all or such portion of such Holder’s
or Holders’ Registrable Securities as are specified in such Demand Request,
subject however, to the conditions and limitations set forth herein; provided,
however, that the Company shall not be obligated to effect any registration of
Registrable Securities upon receipt of a Demand Request pursuant to this Section
2.1 if:

(i)the Company has already completed three (3) Required Registrations;

7

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

(ii)(A) in the event that the market value of all Registrable Securities
outstanding is equal to or greater than fifty million dollars ($50,000,000), the
market value of the Registrable Securities proposed to be included in the
registration, based on the average closing price during the ten (10) consecutive
trading days period prior to the making of the Demand Request, is less than
fifty million dollars ($50,000,000) or (B) in the event that the market value of
all Registrable Securities outstanding is less than fifty million dollars
($50,000,000), the market value of the Registrable Securities proposed to be
included in the registration, based on the average closing price during the ten
(10) consecutive trading days period prior to the making of the Demand Request,
is less than the lesser of (x) twenty-five million dollars ($25,000,000) or (y)
the total market value of Registrable Securities outstanding.

(iii)the Company furnishes to the Holders a certificate signed by an authorized
officer of the Company stating that (A) within sixty (60) days after receipt of
the Demand Request under this Section 2.1, the Company will file a registration
statement for the public offering of securities for the account of the Company
(other than a registration of securities (x) issuable pursuant to an employee
stock option, stock purchase or similar plan, (y) issuable pursuant to a merger,
exchange offer or a transaction of the type specified in Rule 145(a) under the
Securities Act or (z) in which the only securities being registered are
securities issuable upon conversion of debt securities which are also being
registered), provided, that the Company is actively employing good faith efforts
to cause such registration statement to become effective or (B) the Company is
engaged in a material transaction or has an undisclosed material corporate
development, in either case, which would be required to be disclosed in the
Registration Statement, and in the good faith judgment of the Company’s Board of
Directors, such disclosure would be detrimental to the Company and its
stockholders at such time (in which case, the Company shall disclose the matter
as promptly as reasonably practicable and thereafter file the Registration
Statement, and each Holder agrees not to disclose any information about such
material transaction to Third Parties until such disclosure has occurred or such
information has entered the public domain other than through breach of this
provision by such Holder), provided, however, that the Company shall have the
right to only defer the filing of the Registration Statement pursuant to this
subsection once in any twelve (12) month period and, such deferral may not
exceed a period of more than ninety (90) days after receipt of a Demand Request;

(iv)the Company has, within the twelve (12) month period preceding the date of
the Demand Request, already effected one (1) Required Registration for any
Holder pursuant to this Section 2.1; or

(v)at any time during the period between the Company’s receipt of the Demand
Request and the completion of the Required Registration, any Holder is in breach
of or has failed to cause its Controlled Affiliates to comply with the
obligations and restrictions of Sections 3, 4 or 5 of this Agreement, and such
breach or failure is ongoing and has not been remedied; it being understood that
(A) a one-time, inadvertent and de minimis breach of Section 4 shall not be
deemed to be a breach of the obligations and restrictions under Section 4 for
purposes of this Section 2.1(v) and (B) a de minimis breach of Section 3.1(a)
hereof, or an inadvertent breach of Section 3.1(g) hereof arising

8

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

from informal discussions covering general corporate or other business matters
the purpose of which is not intended to effectuate or lead to any of the actions
referred to in paragraphs (a) through (e) of Section 3.1, shall not be deemed to
be a breach of the obligations and restrictions under Section 3.1 for purposes
of this Section 2.1(v).

2.2Company Registration

.  Effective from the expiration of the Lock-Up Term until the earlier of (a)
the tenth (10th) anniversary of such expiration and (b) the date on which the
Holders no longer beneficially own at least one percent (1%) of the Shares of
Then Outstanding Common Stock, (provided, however, if the Holders reacquire
beneficial ownership representing at least one percent (1%) of the Shares of
Then Outstanding Common Stock at any time within ten (10) year period set forth
in clause (a) of this Section 2.2, the provisions of this Section 2.2 shall
automatically again become applicable to the Holders) the Company shall notify
the Holders in writing at least ten (10) days prior to the filing of any
Registration Statement including shares of Common Stock by one or more selling
stockholders (other than the Holders) (“Registration Notice”) and will afford
each Holder an opportunity, subject to the terms and conditions of this
Agreement, to include in such Registration Statement the number of Registrable
Securities then held by such Holder that such Holder wishes to include in such
Registration Statement.  Each Holder desiring to include in any such
Registration Statement all or any part of the Registrable Securities held by
such Holder shall, within five (5) days after receipt of the Registration
Notice, so notify the Company in writing, and in such notification, inform the
Company of the number of Registrable Securities such Holder wishes to include in
such Registration Statement. If a Holder decides not to include Registrable
Securities in any Registration Statement thereafter filed by the Company, such
Holder shall nevertheless continue to have the right to include Registrable
Securities in any subsequent Registration Statement or Registration Statements
as may be filed by the Company with respect to offerings of its securities, all
upon the terms and conditions set forth herein. Each Holder shall keep
confidential and not disclose to any third party (i) its receipt of any
Registration Notice and (ii) any information regarding the proposed offering as
to which such notice is delivered, except as required by law, regulation or as
compelled by subpoena.  If a registration pursuant to this Section 2.2 is an
Underwritten Offering, the right of any such Holder to include Registrable
Securities in a registration statement pursuant to this Section 2.2 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. The Company and all Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such underwriting.  Notwithstanding any other
provision of this Section 2, if the managing underwriter for the Underwritten
Offering determines in good faith that marketing factors require a limitation of
the number of shares of Registrable Securities to be included in such
Underwritten Offering and advises the Holders of such determination in writing,
then the managing underwriter may exclude shares (including up to 100% of the
Registrable Securities) from the registration and the underwriting, with the
number of Registrable Securities, if any, included in the registration and the
underwriting being allocated to each of the Holders requesting inclusion of
their Registrable Securities in such Registration Statement and all other
Persons selling shares of Common Stock pursuant to such Registration Statement
on a pro rata basis based on the total number of shares of Common Stock then
held by each such Holder or other stockholder.  Notwithstanding the foregoing,
the Company shall have the right to terminate

9

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

or withdraw any registration initiated by it under this Section 2.2 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.

2.3Underwritten Registration Required; Priority in Underwritten Offering

.  The underwriter for any Underwritten Offering requested pursuant to Section
2.1 shall be selected by a majority in interest of the Holders initiating the
Required Registration hereunder (such Holder(s) initiating the registration
request, the “Initiating Holders”) and shall be reasonably acceptable to the
Company.  The right of any Holder to include its Registrable Securities in the
Underwritten Offering shall be conditioned upon such Holder’s participation in
such Underwritten Offering and the inclusion of such Holder’s Registrable
Securities to the extent provided herein.  All Holders requesting the inclusion
of their Registrable Securities in such Underwritten Offering shall (together
with the Company as provided in Section 2.8(h)) enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such Underwritten Offering.  Notwithstanding any other provision of this Section
2, if the managing underwriter for the Underwritten Offering determines in good
faith that marketing factors require a limitation of the number of shares of
Registrable Securities to be included in such Underwritten Offering, and advises
the Holders of such determination in writing, then the Company shall so advise
all Holders which requested inclusion of their Registrable Securities in such
Underwritten Offering, and the number of shares of Registrable Securities that
may be included in such Underwritten Offering shall be allocated among the
Holders in proportion (as nearly as practicable) to the amount of Registrable
Securities of the Company owned by each Holder; provided, however, that the
number of shares of Registrable Securities to be included in such Underwritten
Offering shall not be reduced unless all other securities are first entirely
excluded from such Underwritten Offering.  In the event the Company advises the
Holders of its intent to decrease the total number of Registrable Securities
that may be included by the Holders in such Required Registration such that the
number of Registrable Securities included in such Required Registration would be
less than seventy-five percent (75%) of all Registrable Securities which the
Holders requested be included in such Required Registration, then Holders
representing a majority of the Registrable Securities requested to be included
in such Required Registration will have the right to withdraw, on behalf of all
Holders of all Registrable Securities requested to be so included, such Required
Registration, in which case, such Required Registration will not count as a
Required Registration for the purposes of Section 2.1(i), and the Company shall
bear all Registration Expenses in connection therewith; provided, that, the
right to withdraw a registration and have it not count as a Required
Registration may only be exercised once by the Holders (taken collectively).

2.4Priority in Required Registration

.  With respect to any Required Registration of Registrable Securities requested
pursuant to Section 2.1, the Company may also (i) propose to sell shares of
Common Stock on its own behalf and (ii) provide written notice of such Required
Registration to Other Holders and permit all such Other Holders who request to
be included in the Required Registration to include any or all Company
securities held by such Other Holders in such Required Registration on the same
terms and conditions as the Registrable Securities.  Notwithstanding the
foregoing, if the managing underwriter or underwriters of the Underwritten
Offering to which any Required Registration relates advise the Company in
writing and advises the Holders of Registrable Securities of such determination
in writing, that in its good faith determination, the total amount of securities
that such Holders, Other Holders, and the Company intend to include in such
Required Registration is in an amount in the aggregate which

10

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

would adversely affect the success of such Underwritten Offering, then such
Required Registration shall include (i) first, all Registrable Securities of the
Holders allocated, if the amount is less than all the Registrable Securities
requested to be sold, pro rata on the basis of the total number of Registrable
Securities held by such Holders; and (ii) second, as many other securities
proposed to be included in the Required Registration by the Company and any
Other Holders, allocated pro rata among the Company and such Other Holders, on
the basis of the amount of securities requested to be included therein by the
Company and each such Other Holder so that the total amount of securities to be
included in such Underwritten Offering is the full amount that, in the written
opinion of such managing underwriter, can be sold without materially and
adversely affecting the success of such Underwritten Offering.

2.5Revocation of Required Registration

.  With respect to one (1) Required Registration only, the Holders of at least a
majority of the Registrable Securities to be included in a Registration
Statement with respect to such Required Registration may, at any time prior to
the effective date of such Registration Statement, on behalf of all Holders of
all Registrable Securities requested to be included therein, revoke the request
to have Registrable Securities included therein and revoke the request for such
Required Registration by providing a written notice to the Company, in which
case such Required Registration that has been revoked will be deemed not to have
been effected and will not count as a Required Registration for purposes of
Section 2.1(i) if, and only if, the Holders of Registrable Securities which had
requested inclusion of Registrable Securities in such Required Registration
promptly reimburse the Company for all Registration Expenses incurred by the
Company in connection with such Required Registration.  Notwithstanding the
foregoing sentence, the parties agree and acknowledge that the Holders may
revoke any Required Registration (without any obligation to reimburse the
Company for Registration Expenses incurred in connection therewith) if such
revocation is based on (i) a material adverse change in circumstances with
respect to the Company and its subsidiaries, taken as a whole, caused by an act
or failure to act by the Company or any of its subsidiaries and not known to any
Holder at the time the Required Registration was first made or (ii) the
Company’s failure to comply in any material respect with its obligations
hereunder, and any such revocation based on an event described in (i) or (ii)
above shall be exercisable at any time and shall not be counted as the one (1)
revocation of a Required Registration permitted by the first sentence of this
Section 2.5.

2.6Effective Required Registrations

.  A Required Registration will not be deemed to be effected for purposes of
Section 2.1(i) if the Registration Statement for such Required Registration has
(a) not been declared effective by the SEC or (b) become effective in accordance
with the Securities Act and the rules and regulations thereunder and not been
kept effective for the Required Period.  In addition, if after such Registration
Statement has been declared or becomes effective, (i) the offering of
Registrable Securities pursuant to such Registration Statement is interfered
with by any stop order, injunction, or other order or requirement of the SEC or
other governmental agency or court such that the continued offer and sale of
Registrable Securities being offered pursuant to such Registration Statement
would violate applicable Law and such stop order, injunction or other order or
requirement of the SEC or other governmental agency or court does not result
from any act or omission of any Holder whose Registrable Securities are
registered pursuant to such Registration Statement (an “Interference”) and (ii)
any such Interference is not cured within sixty (60) days thereof, such Required
Registration will be deemed not to have been effected and will not count as a
Required

11

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

Registration.  In the event such Interference occurs and is cured, the Required
Period relating to such Registration Statement will be extended by the number of
days of such Interference, including the date such Interference is cured.

2.7Continuous Effectiveness of Registration Statement

.  The Company will use all reasonable efforts to cause each Registration
Statement filed pursuant to this Section 2 to be declared effective by the SEC
or to become effective under the Securities Act as promptly as practicable and
to keep each such Registration Statement that has been declared or becomes
effective continuously effective for the Required Period.

2.8Obligations of the Company

.  Whenever required under Section 2.1 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

(a)prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities sought to be included therein; provided that at least
five (5) Business Days prior to filing any Registration Statement or Prospectus
or any amendments or supplements thereto, the Company shall furnish to the
Holders of the Registrable Securities covered by such Registration Statement,
their counsel and the managing underwriter copies of all such documents proposed
to be filed, and any such Holder shall have the opportunity to comment on any
information pertaining solely to such Holder and its plan of distribution that
is contained therein and the Company shall make the corrections reasonably
requested by such Holder or the managing underwriter with respect to such
information prior to filing any such Registration Statement or amendment;

(b)prepare and file with the SEC such amendments and post-effective amendments
to any Registration Statement and any Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the Required
Period, and cause the Prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by such registration
statement for the Required Period; provided that at least five (5) Business Days
prior to filing any such amendments and post effective amendments or supplements
thereto, the Company shall furnish to the Holders of the Registrable Securities
covered by such Registration Statement, their counsel and the managing
underwriter copies of all such documents proposed to be filed, and any such
Holder or managing underwriter shall have the opportunity to comment on any
information pertaining solely to such Holder and its plan of distribution that
is contained therein and the Company shall make the corrections reasonably
requested by such Holder and the managing underwriter with respect to such
information prior to filing any such Registration Statement or amendment;

(c)furnish to the Holders of Registrable Securities covered by such Registration
Statement and the managing underwriter such numbers of copies of such
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary prospectus
or free writing prospectus) in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them;

12

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

(d)notify the Holders of Registrable Securities covered by such Registration
Statement, promptly after the Company shall receive notice thereof, of the time
when such Registration Statement becomes or is declared effective or when any
amendment or supplement or any Prospectus forming a part of such Registration
Statement has been filed;

(e)notify the Holders of Registrable Securities covered by such Registration
Statement promptly of any request by the SEC for the amending or supplementing
of such Registration Statement or Prospectus or for additional information and
promptly deliver to such Holders copies of any comments received from the SEC;

(f)notify the Holders promptly of any stop order suspending the effectiveness of
such Registration Statement or Prospectus or the initiation of any proceedings
for that purpose, and use all reasonable efforts to obtain the withdrawal of any
such order or the termination of such proceedings;

(g)use all reasonable efforts to register and qualify the Registrable Securities
covered by such Registration Statement under such other securities or blue sky
Laws of such jurisdictions as shall be reasonably requested by the Holders, use
all reasonable efforts to keep each such registration or qualification
effective, including through new filings, or amendments or renewals, during the
Required Period, and notify the Holders of Registrable Securities covered by
such Registration Statement of the receipt of any written notification with
respect to any suspension of any such qualification; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions, except as may be required by the Securities
Act;

(h)enter into and perform its obligations under an underwriting agreement, in
usual and customary form, with the managing underwriter of the Underwritten
Offering pursuant to which such Registrable Securities are being offered;

(i)use all reasonable efforts to obtain: (A) at the time of effectiveness of the
Registration Statement covering such Registrable Securities, a “cold comfort
letter” from the Company’s independent certified public accountants covering
such matters of the type customarily covered by “cold comfort letters” as the
underwriters may reasonably request; and (B) at the time of any underwritten
sale pursuant to such Registration Statement, a “bring-down comfort letter,”
dated as of the date of such sale, from the Company’s independent certified
public accountants covering such matters of the type customarily covered by
“bring-down comfort letters” as the underwriters may reasonably request.

(j)promptly notify each Holder of Registrable Securities covered by such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement or
any offering memorandum or other offering document includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and promptly prepare a supplement or
amendment to such Prospectus or file any other required document so that, as
thereafter delivered to the

13

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

purchasers of such Registrable Securities, such Prospectus will not contain an
untrue statement of material fact or omit to state any fact necessary to make
the statements therein not misleading;

(k)permit any Holder of Registrable Securities covered by such Registration
Statement, which Holder in its reasonable judgment could reasonably be deemed to
be an underwriter with respect to the Underwritten Offering pursuant to which
such Registrable Securities are being offered, or to be a controlling Person of
the Company, to reasonably participate in the preparation of such Registration
Statement and to require the insertion therein of information to the extent
concerning such Holder, furnished to the Company in writing, which in the
reasonable judgment of such Holder and its counsel should be included;

(l)in connection with any Underwritten Offering, use all reasonable efforts to
obtain an opinion or opinions addressed to the underwriter or underwriters in
customary form and scope from counsel for the Company;

(m)upon reasonable notice and during normal business hours, subject to the
Company receiving customary confidentiality undertakings or agreements from any
Holder of Registrable Securities covered by such Registration Statement or other
person obtaining access to Company records, documents, properties or other
information pursuant to this subsection (m), make available for inspection by a
representative of such Holder and any underwriter participating in any
disposition of such Registrable Securities and any attorneys or accountants
retained by any such Holder or underwriter, relevant financial and other
records, pertinent corporate documents and properties of the Company, and use
all reasonable efforts to cause the officers, directors and employees of the
Company to supply all information reasonably requested by any such
representative, underwriter, attorneys or accountants in connection with the
Registration Statement;

(n)with respect to one (1) Required Registration which includes Registrable
Securities the market value of which is at least one hundred million dollars
($100,000,000), participate, to the extent requested by the managing
underwriter, in efforts extending for no more than three (3) days scheduled by
such managing underwriter and reasonably acceptable to the Company’s senior
management, to sell the Registrable Securities being offered pursuant to such
Required Registration (including participating during such period in customary
“roadshow” meetings with prospective investors);

(o)use all reasonable efforts to comply with all applicable rules and
regulations of the SEC relating to such registration and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act, provided that the Company will be deemed
to have complied with this Section 2.8(o) with respect to such earning
statements if it has satisfied the provisions of Rule 158;

(p)if requested by the managing underwriter or any selling Holder, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or any selling Holder reasonably
requests to be included therein, with respect to the Registrable Securities
being sold by such selling Holder, including, without limitation, the purchase
price being paid therefor by the underwriters and with respect to any other
terms of the Underwritten Offering of Registrable Securities to be sold in such
offering,

14

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

and promptly make all required filings of such prospectus supplement or
post-effective amendment;

(q)cause the Registrable Securities covered by such Registration Statement to be
listed on each securities exchange, if any, on which equity securities issued by
the Company are then listed; and

(r)reasonably cooperate with each selling Holder and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with filings required to be made with the
Financial Industry Regulatory Authority, Inc., if any.

2.9Furnish Information

.  It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 2 with respect to the Registrable Securities
of any selling Holder that such Holder shall furnish to the Company such
information regarding itself and the Registrable Securities held by it as shall
be reasonably necessary to effect the registration of such Holder’s Registrable
Securities.

2.10Expenses

.  Except as specifically provided herein, all Registration Expenses shall be
borne by the Company.  All Selling Expenses incurred in connection with any
registration hereunder shall be borne by the Holders of Registrable Securities
covered by a Registration Statement, pro rata on the basis of the number of
Registrable Securities registered on their behalf in such Registration
Statement.

2.11Indemnification

.  In the event any Registrable Securities are included in a Registration
Statement under this Agreement:

(a)The Company shall indemnify and hold harmless each Holder including
Registrable Securities in any such Registration Statement, any underwriter (as
defined in the Securities Act) for such Holder and each Person, if any, who
controls such Holder or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act and the officers, directors,
owners, agents and employees of such controlling Persons, against any and all
losses, claims, damages or liabilities (joint or several) to which they may
become subject under any securities Laws including, without limitation, the
Securities Act, the Exchange Act, or any other statute or common law of the
United States or any other country or political subdivision thereof, or
otherwise, including the amount paid in settlement of any litigation commenced
or threatened (including any amounts paid pursuant to or in settlement of claims
made under the indemnification or contribution provisions of any underwriting or
similar agreement entered into by such Holder in connection with any offering or
sale of securities covered by this Agreement), and shall promptly reimburse
them, as and when incurred, for any legal or other expenses incurred by them in
connection with investigating any claims and defending any actions, insofar as
any such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (each, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in or incorporated by reference into such
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any free writing prospectus or any amendments or
supplements thereto, or in any offering memorandum or other

15

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

offering document relating to the offering and sale of such securities, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading or
(iii) any violation or alleged violation by the Company (or any of its agents or
Affiliates) of the Securities Act, the Exchange Act, any state securities Law,
or any rule or regulation promulgated under any state securities Law, in each
case arising from such Registration Statement; provided, however, the Company
shall not be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it (A) arises out of or is based upon a Violation
which occurs solely in reliance upon and in conformity with written information
furnished expressly for use in connection with such registration by such Holder;
or (B) is caused by such Holder’s disposition of Registrable Securities during
any period during which such Holder is obligated to discontinue any disposition
of Registrable Securities as a result of any stop order suspending the
effectiveness of any registration statement or prospectus with respect to
Registrable Securities. The Company shall pay, as incurred, any legal or other
expenses reasonably incurred by any Person intended to be indemnified pursuant
to this Section 2.11(a), in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 2.11(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Company, which consent shall not
be unreasonably withheld, conditioned or delayed.

(b)Each Holder including Registrable Securities in a registration statement
shall indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed the registration statement, each Person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the officers, directors, owners, agents and
employees of such controlling Persons, any underwriter, any other Holder selling
securities in such registration statement and any controlling Person of any such
underwriter or other Holder, against any losses, claims, damages or liabilities
(joint or several) to which any of the foregoing Persons may become subject,
under liabilities (or actions in respect thereto) which arise out of or are
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation: (i) arises out of or is based upon a Violation which occurs
solely in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by such Holder; or (ii)
is caused by such Holder’s disposition of Registrable Securities during any
period during which such Holder is obligated to discontinue any disposition of
Registrable Securities as a result of any stop order suspending the
effectiveness of any registration statement or prospectus with respect to
Registrable Securities.  Each such Holder shall pay, as incurred, any legal or
other expenses reasonably incurred by any Person intended to be indemnified
pursuant to this Section 2.11(b), in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 2.11(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Holder, which consent shall not be
unreasonably withheld.

(c)Promptly after receipt by an indemnified party under this Section 2.11 of
notice of the commencement of any action (including any action by a Governmental
Authority), such indemnified party shall, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.11, deliver to the
indemnifying party a written notice of

16

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

the commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party shall have the right to retain its own counsel, with
the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
2.11, but the omission so to deliver written notice to the indemnifying party
shall not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 2.11.

(d)In order to provide for just and equitable contribution to joint liability in
any case in which a claim for indemnification is made pursuant to this Section
2.11 but it is judicially determined (by the entry of a final judgment or decree
by a court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 2.11 provided
for indemnification in such case, the Company and each Holder of Registrable
Securities shall contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
proportion to the relative fault of the Company, on the one hand, and such
Holder, severally, on the other hand; provided, however, that in any such case,
no Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation; provided further,
however, that in no event shall any contribution under this Section 2.11(d) on
the part of any Holder exceed the net proceeds received by such Holder from the
sale of Registrable Securities giving rise to such contribution obligation,
except in the case of willful misconduct or fraud by such Holder.

(e)The obligations of the Company and the Holders under this Section 2.11 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Agreement and otherwise.

2.12SEC Reports

.  With a view to making available to the Holders the benefits of Rule 144 under
the Securities Act and any other rule or regulation of the SEC that may at any
time permit a Holder to sell Registrable Securities of the Company to the public
without registration, the Company agrees to at any time that it is a reporting
company under Section 13 or 15(d) of the Exchange Act:

(a)file with the SEC in a timely manner all reports and other documents required
of the Company under the Exchange Act; and

(b)furnish to any Holder, so long as such Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the

17

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

Company, and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC (exclusive of Rule
144A) which permits the selling of any Registrable Securities without
registration.

2.13Assignment of Registration Rights

.  The rights to cause the Company to register any Registrable Securities
pursuant to this Agreement shall automatically be assigned in whole or in part
(but only with all restrictions and obligations set forth in this Agreement) by
a Holder to a Permitted Transferee which acquires Registrable Securities from
such Holder.

Restrictions on Beneficial Ownership

.  

3.1Standstill

.  During the period from and after the effectiveness of the Collaboration
Agreement and expiring upon the expiration or termination of the Research Term,
provided that (i) if the Research Term or the Collaboration Agreement is
terminated by the Investor pursuant to Section 11.2 or Section 11.3 of the
Collaboration Agreement, the expiration date shall be one (1) year after such
termination and (ii) if as of the expiration or termination of the Research Term
or the Collaboration Agreement the Standstill Parties (as defined below)
beneficially own greater than nineteen and ninety-nine one hundredths percent
(19.99%) of the Shares of Then Outstanding Common Stock, the expiration date
shall be the earlier of (A) two (2) years following the date of such expiration
or termination and (B) the date on which the Standstill Parties beneficially own
less than fifteen percent (15%) of the Shares of Then Outstanding Common Stock
(such period, the “Standstill Term”), neither the Investor nor any of its
Controlled Affiliates (collectively, the “Standstill Parties”) shall (and the
Investor shall cause its Controlled Affiliates not to), except as expressly
approved or invited in writing by the Company:

(a)directly or indirectly, acquire beneficial ownership of shares of Common
Stock and/or Common Stock Equivalents, except pursuant to (i) a stock split,
stock dividend, recapitalization, reclassification or similar transaction of the
Company or (ii) a direct purchase from the Company, or make a tender, exchange
or other offer to acquire shares of Common Stock and/or Common Stock
Equivalents, if after giving effect to such acquisition, the Standstill Parties
would beneficially own more than the Standstill Limit; provided, however, that
notwithstanding the provisions of this Section 3.1(a), if the number of shares
constituting Shares of Then Outstanding Common Stock is reduced or if the
aggregate ownership of the Standstill Parties is increased as a result of a
repurchase by the Company of shares of Common Stock, stock split, stock dividend
or a recapitalization of the Company, the Standstill Parties shall not be
required to dispose of any of their holdings of shares of Common Stock and/or
Common Stock Equivalents even though such action resulted in the Standstill
Parties’ beneficial ownership totaling more than the Standstill Limit;

(b)directly or indirectly, seek to have called any meeting of the stockholders
of the Company, propose or nominate for election to the Company’s Board of
Directors any person whose nomination has not been approved by a majority of the
Company’s Board of Directors or cause to be voted in favor of such person for
election to the Company’s Board of Directors any shares of Common Stock and/or
Common Stock Equivalents;

18

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

(c)directly or indirectly, encourage or support a tender, exchange or other
offer or proposal by any other Person or group (an “Offeror” (which, for the
avoidance of doubt, shall not include the Investor or its Affiliates)) the
consummation of which would result in a Change of Control of the Company (an
“Acquisition Proposal”); provided, however, that from and after the filing of a
Schedule 14D-9 (or successor form of Tender Offer Solicitation/Recommendation
Statement under Rule 14D-9 of the Exchange Act) by the Company recommending that
stockholders accept any such offer, the Investor shall not be prohibited from
taking any of the actions otherwise prohibited by this Section 3.1(c) for so
long as the Company maintains and does not withdraw such recommendation;

(d)directly or indirectly, solicit proxies or consents or become a participant
in a solicitation (as such terms are defined in Regulation 14A under the
Exchange Act) in opposition to the recommendation of a majority of the Company’s
Board of Directors with respect to any matter, or seek to influence any Person,
with respect to voting of any shares of Common Stock and/or Common Stock
Equivalents;

(e)deposit any shares of Common Stock and/or Common Stock Equivalents in a
voting trust or subject any shares of Common Stock and/or Common Stock
Equivalents to any arrangement or agreement with respect to the voting of such
shares of Common Stock and/or Common Stock Equivalents;

(f)propose (i) any merger, consolidation, business combination, tender or
exchange offer, purchase of the Company’s assets or businesses, or similar
transaction involving the Company or (ii) any recapitalization, restructuring,
liquidation or other extraordinary transaction with respect to the Company;

(g)act in concert with any Third Party to take any action in clauses (a) through
(f) above, or form, join or participate in a “partnership, limited partnership,
syndicate, or other group” within the meaning of Section 13(d)(3) of the
Exchange Act with respect to any voting securities of the Company;

(h)enter into discussions, negotiations, arrangements or agreements with any
Person relating to the foregoing actions referred to in (a) through (g) above;
or

(i)request or propose to the Company’s Board of Directors, any member(s) thereof
or any officer of the Company that the Company amend, waive, or consider the
amendment or waiver of, any provisions set forth in this Section 3.1 (including
this clause (i));

provided, however, that (A) nothing contained in this Section 3.1 shall prohibit
the Investor from making confidential, unsolicited, non-public proposals to the
Company for a transaction of the type described in the foregoing clause (f) that
would result in a Change of Control of the Company, (B) the mere voting in
accordance with Section 5 hereof of any voting securities of the Company held by
the Investor or its Controlled Affiliates shall not constitute a violation of
any of clauses (a) through (h) above, and (C) nothing contained in this Section
3.1 shall prohibit the Investor from proposing to the applicable committee of
the Company’s Board of Directors (and not pursuant to the advance notice
provisions set forth in the Company’s bylaws), in a

19

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

confidential, non-public manner, potential director candidates for consideration
by such committee, which candidates the Investor believes would be in the best
interest of the Company and its stockholders.

Restrictions on Dispositions

.  

4.1Lock-Up

.  From and after the Closing and until the earlier of (i) the four-year
anniversary of the date of the Closing and (ii) the termination of the
Collaboration Agreement (the “Lock-Up Term”), without the prior approval of the
Company, the Investor shall not, and shall cause its Controlled Affiliates not
to, Dispose of (x) any of the Purchased Shares or any shares of Common Stock
beneficially owned by any Standstill Party as of the closing of the
Collaboration Agreement, together with any shares of capital stock issued in
respect thereof as a result of any stock split, stock dividend, share exchange,
merger, consolidation or similar recapitalization, and (y) any Common Stock
issued as (or issuable upon the exercise of any warrant, right or other security
that is issued as) a dividend or other distribution with respect to, or in
exchange or in replacement of, the Purchased Shares or shares of capital stock
described in clause (x) of this sentence (collectively, the “Lock-Up
Securities”); provided, however, that the foregoing shall not prohibit the
Investor from transferring any of the Lock-Up Securities to a Permitted
Transferee in accordance with and subject to the terms of Section 2.13.  

4.2Sale Limitations

.  Subject to the restrictions set forth in Section 4.1 and except for any
transfer of Registrable Securities by the Investor to a Permitted Transferee in
accordance with and subject to the terms of Sections 2.12 and 4.1, if at any
time the Investor and its Controlled Affiliates beneficially own at least nine
and nine-tenths percent (9.9%) of the Shares of Then Outstanding Common Stock,
then until such time as the Investor and its Controlled Affiliates beneficially
own less than five percent (5%) of the Shares of Then Outstanding Common Stock,
the Investor shall not, and shall cause its Controlled Affiliates not to,
Dispose of any shares of Common Stock and/or Common Stock Equivalents except (i)
pursuant to a registered underwritten public offering in accordance with Section
2, (ii) in a manner consistent with the volume limitations set forth in Rule 144
under the Securities Act (whether or not such limitations would by their terms
apply to such sales) or (iii) in any transaction approved by the Company;
provided, however, that in any Underwritten Offering in accordance with Section
2.1, the Holders whose Registrable Securities are included in such Underwritten
Offering shall request that the underwriter for such Underwritten Offering, and
shall require that the underwriter for such Underwritten Offering shall agree in
writing to, use all reasonable efforts to make as broad a distribution as
reasonably practical and to prevent any Person, or Affiliates of such Person
from purchasing in such offering Registrable Securities which would constitute,
or result in such Person, together with such Person’s Affiliates, having
beneficial ownership of, five percent (5%) or more of the total Shares of Then
Outstanding Common Stock.

4.3Certain Tender Offers

.  Notwithstanding any other provision of this Section 4, this Section 4 shall
not prohibit or restrict any Disposition of shares of Common Stock and/or Common
Stock Equivalents by the Standstill Parties into (a) a tender offer by a Third
Party which is not opposed by the Company’s Board of Directors (but only after
the Company’s filing of a Schedule 14D-9, or any amendment thereto, with the SEC
disclosing the

20

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

recommendation of the Company’s Board of Directors with respect to such tender
offer), unless Investor is then in breach of its obligations pursuant to Section
3.1 with respect to the tender offer or (b) an issuer tender offer by the
Company.

4.4Offering Lock-Up

.  The Holders shall, if requested by the Company and an underwriter of Common
Stock of the Company, agree not to Dispose of any shares of Common Stock and/or
Common Stock Equivalents for a specified period of time, such period of time not
to exceed ninety (90) days.  Such agreement shall be in writing in a form
satisfactory to the Company, the underwriter(s) in such offering and shall
contain customary exceptions to the restrictions set forth therein.  The Company
may impose stop transfer instructions with respect to the shares of Common Stock
and/or Common Stock Equivalents to the extent consistent with any such agreement
until the end of the specified period of time.  The foregoing provisions of this
Section 4.4 shall apply to the Holders only if the Company’s directors, officers
and any beneficial owners of an equal or greater number of shares of Common
Stock that are party to a collaboration, license or similar agreement with the
Company are subject to similar lock-up restrictions.  Any discretionary waiver
or termination of the restrictions of any or all of such agreements by the
Company or the underwriters shall apply pro rata to all Holders subject to such
agreements, based on the number of shares subject to such agreements.

Voting Agreement

.  

5.1Voting of Securities

.  

(a)From and after the effectiveness of the Collaboration Agreement, other than
as permitted by Section 5.2 with respect to Extraordinary Matters, in any vote
or action by written consent of the stockholders of the Company (including,
without limitation, with respect to the election of directors), the Investor
shall, and shall cause its Controlled Affiliates to, vote or execute a written
consent with respect to all voting securities of the Company as to which they
are entitled to vote or execute a written consent in accordance with the
recommendation of the Company’s Board of Directors.

(b) In furtherance of this Section 5.1, the Investor hereby irrevocably appoints
the Company and any individuals designated by the Company, and each of them
individually, as the attorneys, agents and proxies, with full power of
substitution and re-substitution in each of them, for the Investor, and in the
name, place and stead of the Investor, to vote (or cause to be voted) or, if
applicable, to give consent, in such manner as each such attorney, agent and
proxy or his substitute shall in its, his or her sole discretion deem
appropriate or desirable with respect to such matters as set forth in Section
5.1(a) with respect to all voting securities (whether taking the form of Common
Stock or other voting securities of the Company) with respect to which the
Investor is or may be entitled to vote at any meeting of the Company held after
the date hereof, whether annual or special and whether or not an adjourned
meeting or, if applicable, to give written consent with respect thereto (the
“Irrevocable Proxy”). This Irrevocable Proxy is coupled with an interest, shall
be irrevocable and binding on any successor in interest of the Investor and
shall not be terminated by operation of law upon the occurrence of any event.
This Irrevocable Proxy shall operate to revoke and render void any prior proxy
as to voting securities of the Company heretofore granted by the Investor which
is inconsistent herewith. Notwithstanding the foregoing, the Irrevocable Proxy
shall be effective if, at any

21

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

annual or special meeting of the stockholders of the Company (or any consent in
lieu thereof) and at any adjournments or postponements of any such meetings, the
Investor (A) fails to appear or otherwise fails to cause its voting securities
of the Company to be counted as present for purposes of calculating a quorum, or
(B) fails to vote such voting securities in accordance with Section 5.1(a), in
each case at least five (5) Business Days prior to the date of such
shareholders’ meeting (or within five (5) Business Days prior to the effective
time of an action to be taken by written consent in lieu of such shareholders’
meeting). The Irrevocable Proxy shall terminate upon the earlier of the
expiration or termination of the voting agreement set forth in this Section
5.1. 

(c)The Investor shall cause any Controlled Affiliate of the Investor that may
from time to time own of record (or the record holder holding on behalf of such
Controlled Affiliate if owned beneficially) voting securities of the Company
(whether taking the form of Common Stock or other voting securities of the
Company), if and when requested by the Company from time to time, to promptly
execute and deliver to the Company an irrevocable proxy, substantially in the
form of Exhibit A attached hereto, and irrevocably appoint the Company and any
individuals designated by the Company, and each of them individually, with full
power of substitution and resubstitution, as its attorney, agent and proxy to
vote (or cause to be voted) or to give consent with respect to, all of the
voting securities of the Company as to which such Controlled Affiliate is
entitled to vote, in such manner as each such attorney, agent and proxy or his
substitute shall in its, his or her sole discretion deem appropriate or
desirable with respect to the matters set forth in this Section 5.1 (the
“Affiliate Irrevocable Proxy”). The Investor acknowledges, and shall cause its
Controlled Affiliates to acknowledge, that any such proxy executed and delivered
shall be coupled with an interest, shall constitute, among other things, an
inducement for the Company to enter into this Agreement, shall be irrevocable
and binding on any successor in interest of such Controlled Affiliate and shall
not be terminated by operation of Law upon the occurrence of any event. Such
proxy shall operate to revoke and render void any prior proxy as to any voting
securities of the Company heretofore granted by such Controlled Affiliate, to
the extent it is inconsistent herewith. The Investor acknowledges and agrees
that it shall be a condition to any proposed transfer of voting securities of
the Company by the Investor to such Controlled Affiliate that such Controlled
Affiliate execute and deliver to the Company an Affiliate Irrevocable Proxy, and
that any purported transfer shall be void and of no force or effect if such
Affiliate Irrevocable Proxy is not so executed and delivered at the closing of
such transfer. Such proxy shall terminate upon the earlier of the expiration or
termination of this Section 5.1.

5.2Certain Extraordinary Matters

.  The Investor and its Controlled Affiliates may vote, or execute a written
consent with respect to, any or all of the voting securities of the Company as
to which they are entitled to vote or execute a written consent, as they may
determine in their sole discretion, with respect to the following matters (each
such matter being an “Extraordinary Matter”):

(a)any transaction which would result in a Change of Control of the Company;

(b)any liquidation or dissolution of the Company; and

22

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

(c)from and after expiration or termination of the Standstill Term, any
contested election of directors to the Company’s Board of Directors.

5.3Quorum

.  From and after the effectiveness of the Collaboration Agreement, in
furtherance of Section 5.1, the Investor shall be, and shall cause each of its
Controlled Affiliates to be, present in person or represented by proxy at all
meetings of stockholders to the extent necessary so that all voting securities
of the Company as to which they are entitled to vote shall be counted as present
for the purpose of determining the presence of a quorum at such meeting.

Termination of Certain Rights and Obligations

.  

6.1Termination of Registration Rights

.  Except for Section 2.11, which shall survive until the expiration of any
applicable statutes of limitation, Section 2 shall terminate automatically and
have no further force or effect upon the earliest to occur of:

(a)the expiration of the Registration Rights Term;

(b)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(c)a liquidation or dissolution of the Company.

6.2Termination of Standstill Agreement

.  Section 3 shall terminate and have no further force or effect, upon the
earliest to occur of:

(a)provided that none of the Standstill Parties has violated Section 3.1(c), (d)
or (f) with respect to the Offeror referred to in this clause (a), if at any
time an Offeror:

(i)enters into a definitive agreement providing for the merger, consolidation or
other business combination involving the Company, in each case, the consummation
of which would result in a Change of Control of the Company;

(ii)enters into a definitive agreement providing for the purchase or other
acquisition of, or purchases or otherwise acquires, all or substantially all of
the consolidated assets of the Company;

(iii)enters into a definitive agreement providing for the purchase or other
acquisition of, or purchases or otherwise acquires, in each case from the
Company, shares of Common Stock or Common Stock Equivalents, such that,
following such purchase or acquisition, such Offeror becomes the beneficial
owner of securities representing more than thirty percent (30%) of the voting
power of the Company; provided, however, that if such Offeror enters into a
standstill with the Company on substantially similar terms to those set forth in
Section 3 hereof, the foregoing threshold of beneficial ownership of securities
shall instead be fifty percent (50%); or

(iv)commences a tender offer or exchange offer with respect to

23

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

securities representing 50% or more of the voting power of the Company, unless
the Company files a recommendation with the SEC within ten (10) Business Days
following the commencement of such tender offer or exchange offer pursuant to
which the Company’s Board of Directors advises the Company’s stockholders to
reject such tender offer or exchange offer;

(b)the expiration of the Standstill Term;

(c)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(d)a liquidation or dissolution of the Company;

provided, however, that if Section 3 terminates due to clause (a) above and such
agreement is abandoned and no other similar transaction has been announced and
not abandoned or terminated within ninety (90) days thereafter, the restrictions
contained in Section 3 shall again be applicable until otherwise terminated
pursuant to this Section 6.2.

6.3Termination of Restrictions on Dispositions

.  Section 4 (other than Section 4.4) shall terminate and have no further force
or effect upon the earliest to occur of:

(a)the consummation by an Offeror of a Change of Control of the Company;

(b)a liquidation or dissolution of the Company;

(c)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(d)on or following the [***] anniversary of the Closing [***]; provided, that a
termination pursuant to this Section 6.3(d) shall become effective on the [***]
day following the delivery of written notice to the Company by the Investor of
[***]; provided, however, that this Section 6.3(d) shall terminate automatically
and be of no further force and effect upon a Change of Control of the Investor.

6.4Termination of Voting Agreement

.  Section 5 shall terminate and have no further force or effect upon the
earliest to occur of:

(a)the consummation by an Offeror of a Change of Control of the Company;

(b)a liquidation or dissolution of the Company;

(c)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act;

(d)the last to occur of (i) the termination of the research collaboration
pursuant to Section 11.2 of the Collaboration Agreement, (ii) the termination of
the

24

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

Collaboration Agreement pursuant to Section 11.3 of the Collaboration Agreement
and (iii) the expiration of the last-to-expire Royalty Term under (and as
defined in) all Co-Co Collaboration Agreements and License Agreements; and

(e)the date on which the Holders together no longer beneficially own at least
one percent (1%) of the Shares of Then Outstanding Common Stock; provided,
however, that if Section 5 terminates pursuant to this clause (e) and the
Holders together thereafter reacquire beneficial ownership of more than one
percent (1%) of the Shares of Then Outstanding Common Stock, then the provisions
of Section 5 shall thereafter be effective until otherwise terminated pursuant
to this Section 6.4.

6.5Termination of the Offering Lock-Up

. Section 4.4 shall terminate and have no further force or effect upon the
earliest to occur of:

(a)the consummation by an Offeror of a Change of Control of the Company;

(b)a liquidation or dissolution of the Company;

(c)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act;

(d)the expiration of the Standstill Term; and

(e)the date on which the Holders together no longer beneficially own at least
one percent (1%) of the Shares of Then Outstanding Common Stock; provided,
however, that if Section 4.4 terminates pursuant to this clause (e) and the
Holders together thereafter reacquire beneficial ownership of more than one
percent (1%) of the Shares of Then Outstanding Common Stock, then the provisions
of Section 4.4 shall thereafter be effective until otherwise terminated pursuant
to this Section 6.5.

6.6Effect of Termination

.  No termination pursuant to any of Sections 6.1, 6.2, 6.3, 6.4 or 6.5 shall
relieve any of the parties (or the Permitted Transferee, if any) for liability
for breach of or default under any of their respective obligations or
restrictions under any terminated provision of this Agreement, which breach or
default arose out of events or circumstances occurring or existing prior to the
date of such termination.

Miscellaneous

.  

7.1Governing Law; Submission to Jurisdiction

.  This Agreement shall be governed by and construed in accordance with the Laws
of the State of Delaware, without regard to the conflict of laws principles
thereof that would require the application of the Law of any other
jurisdiction.  Any action brought, arising out of, or relating to this Agreement
shall be brought in the Court of Chancery of the State of Delaware. Each party
hereby irrevocably submits to the exclusive jurisdiction of said Court in
respect of any claim relating to the validity, interpretation and enforcement of
this Agreement, and hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding in which any such claim is made that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such

25

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

courts, or that the venue thereof may not be appropriate or that this agreement
may not be enforced in or by such courts. The parties hereby consent to and
grant the Court of Chancery of the State of Delaware jurisdiction over such
parties and over the subject matter of any such claim and agree that mailing of
process or other papers in connection with any such action, suit or proceeding
in the manner provided in Section 7.3 or in such other manner as may be
permitted by law, shall be valid and sufficient thereof.

7.2Waiver

.  Waiver by a party of a breach hereunder by another party shall not be
construed as a waiver of any subsequent breach of the same or any other
provision.  No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party.  No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

7.3Notices

.  All notices, instructions and other communications hereunder or in connection
herewith shall be in writing, shall be sent to the address of the relevant party
set forth on Exhibit B attached hereto and shall be (a) delivered personally,
(b) sent by registered or certified mail, return receipt requested, postage
prepaid, (c) sent via a reputable nationwide overnight courier service or (d)
sent by electronic mail, with a confirmation copy to be sent by registered or
certified mail, return receipt requested, postage prepaid.  Any such notice,
instruction or communication shall be deemed to have been delivered upon receipt
if delivered by hand, three (3) Business Days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, one (1) Business Day
after it is sent via a reputable nationwide overnight courier service or when
transmitted with electronic confirmation of receipt, if transmitted by
electronic mail (if such transmission is made during regular business hours of
the recipient on a Business Day; or otherwise, on the next Business Day
following such transmission).  Any party may change its address by giving notice
to the other parties in the manner provided above.

7.4Entire Agreement

.  This Agreement and the Purchase Agreement contain the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all prior and contemporaneous arrangements or understandings, whether written or
oral, with respect hereto and thereto.

7.5Amendments

.  No provision in this Agreement shall be supplemented, deleted or amended
except in a writing executed by an authorized representative of each of the
parties hereto.

7.6Headings; Nouns and Pronouns; Section References

.  Headings in this Agreement are for convenience of reference only and shall
not be considered in construing this Agreement.  Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of names and pronouns shall
include the plural and vice-versa.  References in this Agreement to a section or
subsection shall be deemed to refer to a section or subsection of this Agreement
unless otherwise expressly stated.

26

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

7.7Severability

.  If, under applicable Laws, any provision hereof is invalid or unenforceable,
or otherwise directly or indirectly affects the validity of any other material
provision(s) of this Agreement in any jurisdiction (“Modified Clause”), then, it
is mutually agreed that this Agreement shall endure and that the Modified Clause
shall be enforced in such jurisdiction to the maximum extent permitted under
applicable Laws in such jurisdiction; provided that the parties shall consult
and use all reasonable efforts to agree upon, and hereby consent to, any valid
and enforceable modification of this Agreement as may be necessary to avoid any
unjust enrichment of either party and to match the intent of this Agreement as
closely as possible, including the economic benefits and rights contemplated
herein.

7.8Assignment

.  Neither this Agreement nor any rights or duties of a party hereto may be
assigned by such party, in whole or in part, without (a) the prior written
consent of the Company in the case of any assignment by the Investor, except as
provided by Section 2.13 with respect to the Investor’s assignment to a
Permitted Transferee; or (b) the prior written consent of the Investor in the
case of an assignment by the Company.

7.9Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

7.10Counterparts

.  This Agreement may be executed in counterparts, each of which shall be deemed
an original but which together shall constitute one and the same instrument.

7.11Third Party Beneficiaries

.  None of the provisions of this Agreement shall be for the benefit of or
enforceable by any Third Party, except with respect to a Permitted
Transferee.  No Third Party (other than a Permitted Transferee) shall obtain any
right under any provision of this Agreement or shall by reason of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against any party hereto.

7.12No Strict Construction

.  This Agreement has been prepared jointly and will not be construed against
any party.

7.13Remedies

.  The rights, powers and remedies of the parties under this Agreement are
cumulative and not exclusive of any other right, power or remedy which such
parties may have under any other agreement or Law.  No single or partial
assertion or exercise of any right, power or remedy of a party hereunder shall
preclude any other or further assertion or exercise thereof.

7.14Specific Performance

.  The Company and the Investor hereby acknowledge and agree that the rights of
the parties hereunder are special, unique and of extraordinary character, and
that if any party refuses or otherwise fails to act, or to cause its Controlled
Affiliates to act, in accordance with the provisions of this Agreement, such
refusal or failure would result in irreparable injury to the Company or the
Investor, as the case may be, the exact amount of which would be difficult to
ascertain or estimate and the remedies at law for which would not be reasonable
or adequate compensation.  Accordingly, if any party refuses or otherwise fails
to act, or to cause its Controlled Affiliates to act, in accordance with the
provisions of this Agreement, then, in addition to any other remedy which may be
available to

27

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

 

any damaged party at law or in equity, such damaged party will be entitled to
seek specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual or threatened damages,
which remedy such damaged party will be entitled to seek in any court of
competent jurisdiction.

7.15No Conflicting Agreements

.  The Investor hereby represents and warrants to the Company that neither it
nor any of its Controlled Affiliates is, as of the date of this Agreement, a
party to, and agrees that neither it nor any of its Controlled Affiliates shall,
on or after the date of this Agreement, enter into any agreement that conflicts
with the rights granted to the Company in this Agreement.  The Company hereby
represents and warrants to each Holder that it is not, as of the date of this
Agreement, a party to, and agrees that it shall not, on or after the date of
this Agreement, enter into, any agreement or approve any amendment to its
Organizational Documents (as defined in the Purchase Agreement) with respect to
its securities that conflicts with the rights granted to the Holders in this
Agreement.  The Company further represents and warrants that the rights granted
to the Holders hereunder do not in any way conflict with the rights granted to
any other holder of the Company’s securities under any other agreements.

(Signature Page Follows)

 

 

28

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

REGENERON PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Nouhad Husseini

 

Name:

Nouhad Husseini

 

Title:

Vice President




 

--------------------------------------------------------------------------------

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

By:

/s/ John M. Maraganore, Ph.D.

 

Name:

John M. Maraganore, Ph.D.

 

Title:

Chief Executive Officer

 

 

2

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF IRREVOCABLE PROXY

In order to secure the performance of the duties of the undersigned pursuant to
Section 5.1 of the Investor Agreement, dated as of April 8, 2019 (the
“Agreement”), by and between Regeneron Pharmaceuticals, Inc. and Alnylam
Pharmaceuticals, Inc. (the “Company”), the undersigned hereby irrevocably
appoints the Company and any individual designated by the Company, and each of
them individually, as the attorneys, agents and proxies, with full power of
substitution and resubstitution in each of them, for the undersigned, and in the
name, place and stead of the undersigned, to vote (or cause to be voted) or, if
applicable, to give consent, in such manner as each such attorney, agent and
proxy or his substitute shall in its, his or her sole discretion deem proper to
record such vote (or consent) with respect to such matters as set forth in
Section 5.1(a) of the Agreement with respect to all voting securities (whether
taking the form of Common Stock or other voting securities of the Company),
which the undersigned is or may be entitled to vote at any meeting of the
Company held after the date hereof, whether annual or special and whether or not
an adjourned meeting or, if applicable, to give written consent with respect
thereto. This proxy is coupled with an interest, shall be irrevocable and
binding on any successor in interest of the undersigned and shall not be
terminated by operation of law upon the occurrence of any event. This proxy
shall operate to revoke and render void any prior proxy as to voting securities
heretofore granted by the undersigned which is inconsistent herewith.
Notwithstanding the foregoing, this irrevocable proxy shall be effective if, at
any annual or special meeting of the stockholders of the Company (or any consent
in lieu thereof) and at any adjournments or postponements of any such meetings,
the undersigned (A) fails to appear or otherwise fails to cause its voting
securities of the Company to be counted as present for purposes of calculating a
quorum, or (B) fails to vote such voting securities in accordance with Section
5.1(a) of the Agreement, in each case at least five (5) business days prior to
the date of such stockholders’ meeting (or within five (5) business days prior
to the effective time of an action to be taken by written consent in lieu of
such stockholders’ meeting). This proxy shall terminate upon the earlier of the
expiration or termination of the voting agreement set forth in Section 5.1 of
the Agreement.

 

[___________________________]

 

By:



 

Name:



 

Title:



 

A-1

ACTIVE/100319021.2  

 



--------------------------------------------------------------------------------

 

EXHIBIT B

NOTICES

(a)If to the Investor:

Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: President & CEO

Copy: General Counsel

 

with a copy to:

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110

Attention: Alan Leeds, Esq.

Email: alan.leeds@morganlewis.com

Bryan Keighery, Esq.

Email: bryan.keighery@morganlewis.com

 

(b)If to the Company:

Alnylam Pharmaceuticals, Inc.

300 Third Street

Cambridge, Massachusetts 02142

Attention: Legal Department

 

with a copy to:

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Mitchell S. Bloom, Esq.

Email: mbloom@goodwinlaw.com

Gregg L. Katz, Esq.

Email: gkatz@goodwinlaw.com

 

B-1

ACTIVE/100319021.2  

 

